EF
              Case 1:20-cr-00202-LAP Document 36
                                              35 Filed 07/14/20 Page 1 of 1
                                                               LAW OFFICES OF ERIC FRANZ, P.L.L.C.
                                                                       www.efranzlaw.com
                                                                       (212) 355-2200 (phone)
                                                                        (212) 937-2217 (fax)
                                               July 14, 2020
                                The conference currently scheduled for July 20,
BY ECF                          2020, is adjourned until October 1, 2020, at
The Honorable Loretta A. Preska 10:00 a.m. In addition, time will be excluded
United States District Judge    until the date of the conference. SO ORDERED.
Southern District of New York
500 Pearl Street                                                    7/14/2020
New York, New York 10007

                      RE:     United States v. Justin Rivers, et al., 20 Cr. 202 (LAP)

Dear Judge Preska:

       I represent the defendant, Justin Rivers, and submit this letter on behalf of all counsel for the
codefendants and the government to jointly and respectfully request that the court conference currently
scheduled for July 20, 2020 at 10:30 a.m., be adjourned for sixty days.

        This is the third request for an adjournment of the initial pretrial conference. By way of
background, on March 17, 2020 the defendants were indicted in the instant matter. The case was assigned
to Your Honor and an initial pretrial conference was scheduled for March 31, 2020. At the request of all
parties, this conference was adjourned by the Court to May 18, 2020. Then, with the consent of all parties,
on May 14, 2020, this Court adjourned the conference from May 18, 2020 to July 20, 2020.

        The reason for the instant request is to afford counsel and their respective clients time to review
the discovery received from the government and to allow for continued plea negotiations.

         The defendants consent to the exclusion of time under the Speedy Trial Act from today until the
date of the next scheduled conference pursuant to 18 U.S.C. § 3161(h)(7) on the basis that the interest of
the public and the defendants in a speedy trial are outweighed here by the interests of the defendants in
having an opportunity to receive and review discovery and consider any possible pre-trial motions or pre-
trial dispositions, an exclusion which we submit is also appropriate in light of the national emergency
declared over the coronavirus pandemic.

       Thank you for your consideration of this request.


                                                             Most Respectfully,


                                                             ________________
                                                             ERIC FRANZ



New York City                                                          (Mailing Address) Long Island
747 Third Ave. 20th Fl., New York, N.Y. 10017               220 Old Country Road, Mineola, N.Y. 11501
